Examiner’s Comments
Instant office action is in response to communication filed 7/14/2022.
Applicants Amendments/Arguments towards previously filed Double Patenting Rejection has been considered and is persuasive therefore the previously filed Double Patenting Rejection has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 9, 11-13, 17-22 and 39 are allowed

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amit Singhal (Registration No. 71,021) on 9/2/2022.

The application has been amended as follows: 

9.  (Currently Amended)  An image processing apparatus comprising:
	a network interface;
	a storage that stores at least a plurality of sets each of which is a set of a plurality of destinations and a setting for transmitting image data to each destination of the plurality of destinations; 
	a user interface that selects a set of a plurality of destinations and a setting for transmitting image data to the plurality of destinations from the plurality of sets stored in the storage; and
	a controller that causes the image processing apparatus to:
		set whether to inhibit transmission of the image data to another destination other than one predetermined destination;
		set, if a set of destinations and a setting is selected by the user interface and the image processing apparatus is not set to inhibit the transmission of the image data to the another destination, the destinations as a transmission destination of the image data, and transmit the image data to each destination of the set destinations in accordance with the set setting; and
		set, if the set of the destinations and the setting is selected by the user interface and the image processing apparatus is set to inhibit the transmission of the image data to the another destination, only the one predetermined destination as the transmission destination of the image data, and transmit the image data once to the set one predetermined destination in accordance with the set setting,
	wherein the one predetermined destination is a destination received by the network interface from a server.

10. (Canceled)

11. (Currently Amended) The image processing apparatus according to claim 9, wherein, if the set of the destinations and the setting is selected by the user interface and the image processing apparatus is set to inhibit the transmission of the image data to the another destination, the controller causes the image processing apparatus to change, when the image processing apparatus reads and sets the destinations and the setting, the destinations to only the one predetermined destination.

12. (Previously Presented) The image processing apparatus according to claim 9, further comprising a display that displays a selection screen for selecting whether to set only the one predetermined destination,
	wherein the controller causes the image processing apparatus to set only the one predetermined destination in a case where setting only the one predetermined destination is selected. 

13. (Previously Presented) The image processing apparatus according to claim 9, 
	wherein the user interface receives a transmission instruction, and
	wherein the controller causes the image processing apparatus to transmit the image data to only the one predetermined destination in accordance with the set setting when the transmission instruction is received by the user interface. 

14-16. (Canceled) 

17. (Previously Presented) The image processing apparatus according to claim 9, wherein the controller causes the image processing apparatus to inhibit, based on destination restriction information stored in the image processing apparatus, transmission of the image data to the another destination other than the one predetermined destination.

18. (Currently Amended) The image processing apparatus according to claim 9, wherein the one predetermined destination is an e-mail address. 

19. (Previously Presented) The image processing apparatus according to claim 9, further comprising a scanner,
	wherein the image data is obtained by the scanner.

20. (Currently Amended) A control method of an image processing apparatus, the control method comprising:
	storing at least a plurality of sets each of which is a set of a plurality of destinations and a setting for transmitting image data to each destination of the plurality of destinations;
	selecting a set of a plurality of destinations and a setting for transmitting image data to the plurality of destinations from the plurality of sets stored in the storage; 
	setting whether to inhibit transmission of the image data to another destination other than one predetermined destination received from a server;
	setting, if a set of destinations and a setting is selected and the transmission of the image data to the another destination is not set to be inhibited, the destinations as a transmission destination of the image data, and transmitting the image data to each destination of the set destinations in accordance with the set setting; and 
	setting, if the set of the destinations and the setting is selected and the transmission of the image data to the another destination is set to be inhibited, only the one predetermined destination as the transmission destination of the image data, and transmitting the image data once to the set one predetermined destination in accordance with the set setting.

21. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of an image processing apparatus, the control method comprising:
	storing at least a plurality of sets each of which is a set of a plurality of destinations and a setting for transmitting image data to each destination of the plurality of destinations;
	selecting a set of a plurality of destinations and a setting for transmitting image data to the plurality of destinations from the plurality of sets stored in the storage; 
	setting whether to inhibit transmission of the image data to another destination other than one predetermined destination received from a server;
	setting, if a set of destinations and a setting is selected and the transmission of the image data to the another destination is not set to be inhibited, the destinations as a transmission destination of the image data, and transmitting the image data to each destination of the set destinations in accordance with the set setting; and 
	setting, if the set of the destinations and the setting is selected and the transmission of the image data to the another destination is set to be inhibited, only the one predetermined destination as the transmission destination of the image data, and transmitting the image data once to the set one predetermined destination in accordance with the set setting.

22. (Previously Presented) The image processing apparatus according to claim 9, 
	wherein the controller causes the image processing apparatus to set the one predetermined destination without setting the another destination if the set of the destinations and the setting is selected by the user interface and the image processing apparatus is set to inhibit the transmission of the image data to the another destination, and transmit the image data to the set predetermined destination in accordance with the set setting.

23-37. (Canceled)

38. (Canceled) 

39. (Previously Presented) The image processing apparatus according to claim 9, wherein, if the set of the destinations and the setting is selected by the user interface and it is set to inhibit the transmission of the image data to the another destination, the one predetermined destination is set without setting the another destination.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a network interface;	a storage that stores at least a plurality of sets each of which is a set of a plurality of destinations and a setting for transmitting image data to each destination of the plurality of destinations; a user interface that selects a set of a plurality of destinations and a setting for transmitting image data to the plurality of destinations from the plurality of sets stored in the storage; and a controller that causes the image processing apparatus to: set whether to inhibit transmission of the image data to another destination other than one predetermined destination; set, if a set of destinations and a setting is selected by the user interface and the image processing apparatus is not set to inhibit the transmission of the image data to the another destination, the destinations as a transmission destination of the image data, and transmit the image data to each destination of the set destinations in accordance with the set setting; and set, if the set of the destinations and the setting is selected by the user interface and the image processing apparatus is set to inhibit the transmission of the image data to the another destination, only the one predetermined destination as the transmission destination of the image data, and transmit the image data once to the set one predetermined destination in accordance with the set setting, wherein the one predetermined destination is a destination received by the network interface from a server.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Kimura (US Pre-Grant Publication No: 2010/0033760) teaches “A information processing apparatus includes a transmission unit configured to transmit data to the outside based on a set transmission address, a reception-unit configured to receive address data for setting the transmission address from an information terminal via a communication medium, and a display unit configured to display, when the address data received by the reception unit contains a plurality of addresses, a selection screen for prompting a user to select an address to be set as the transmission address among the plurality of addresses according to reception of the address data, and a setting unit configured to set, when a number of addresses contained in the address data received by the reception unit is one, the address as the transmission address without displaying the selection screen.” but does not teach the indicated subject matter above.
Another art of record Tuchman (US Patent No: 8,572,707) teaches “A service center receives first media data from a mobile device over a network, the first media data including at least one of an image and a voice stream presenting an identity of a user associated with the mobile device. The first media data was captured via at least one of a camera and a voice recorder of the mobile device. The user is authenticated by matching the first media data against second media data stored in the service center. The second media data has been previously registered with the service center, where the service center provides support services for a plurality of products on behalf of a plurality of product providers. Upon having successfully authenticated the user, support services are provided to the user for a product that has been registered with the service center by the user on behalf of a vendor.” but also does not teach the indicated subject matter above.
Another art of record Okuda (US Pre-Grant Publication No: 2007/0143626) teaches “A system and an apparatus for establishing the security of data comprises: a storage unit that stores data; an overwrite-erasing unit that performs an overwrite-erasure of the data stored in the storage unit; and a management unit that analyzes a password that has been entered for an access to the data. The analysis includes determining whether the password should be authorized or unauthorized and making the password authorized or unauthorized. The analysis also includes counting the number of password entries that have been unauthorized by the password authorization unit. The analysis also includes verifying whether or not the password has an unallowable level of password-regularity. The analysis also includes counting a time period between a last password entry time and a latest password entry time to compares the measured time period to a predetermined reference time period.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492